Case 1:20-cv-03665-RM-MEH Document 52 Filed 09/15/21 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge Raymond P. Moore

  Civil Action No. 1:20-cv-03665-RM-MEH

  XCONNECT, LLC,

          Plaintiff,

  v.

  DYNAENERGETICS US, INC.,
  DYNAENERGETICS EUROPE GMBH,
  and DMC GLOBAL INC.,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

          This matter is before the Court on Defendants’ Motion to Transfer to the Western District

  of Texas (ECF No. 25), pursuant to 28 U.S.C. § 1404(a). Plaintiff has filed a response to the

  Motion (ECF No. 28) and Defendants have filed a reply (ECF No. 35). For the reasons stated

  below, the Motion is granted.

          Under 28 U.S.C. § 1404(a), courts may transfer an action “[f]or the convenience of

  parties and witnesses, [and] in the interest of justice, . . . to any other district or division where it

  might have been brought or . . . to which all parties have consented.” In considering whether to

  transfer, courts may weigh the following discretionary factors:

                  the plaintiff's choice of forum; the accessibility of witnesses and
                  other sources of proof, including the availability of compulsory
                  process to insure attendance of witnesses; the cost of making the
                  necessary proof; questions as to the enforceability of a judgment if
                  one is obtained; relative advantages and obstacles to a fair trial;
                  difficulties that may arise from congested dockets; the possibility of
                  the existence of questions arising in the area of conflict of laws; the
                  advantage of having a local court determine questions of local law;
                  and . . . all other considerations of a practical nature that make a trial
Case 1:20-cv-03665-RM-MEH Document 52 Filed 09/15/21 USDC Colorado Page 2 of 3




                 easy, expeditious and economical.

  Emps. Mut. Cas. Co. v. Bartile Roofs, Inc., 618 F.3d 1153, 1167 (10th Cir. 2010) (quoting

  Chrysler Credit Corp. v. Country Chrysler, Inc., 928 F.2d 1509, 1516 (10th Cir. 1991)).

         This case concerns U. S. Patent No. 10,844,697 (“the ʼ697 Patent”). Defendants request

  a transfer of this action for declaratory judgment of patent non-infringement to the Western

  District of Texas. Defendants assert the relevant factors weigh in favor of a transfer. Plaintiff

  disagrees, arguing that the relevant factors do not warrant a transfer. After considering all

  relevant factors, the Court agrees with Defendants.

         Plaintiff does not dispute that this action at least as against DynaEnergetics US could

  have been brought in the Western District of Texas because the DynaEnergetics US headquarters

  is in Texas and its flagship location is in the Western District of Texas. Instead, Plaintiff argues

  its choice of forum should be entitled great weight in determining whether to transfer. While

  Plaintiff’s choice of forum is an important factor in the Court’s consideration, in a declaratory

  judgment action brought in anticipation of litigation in another district, less deference may be

  given to a plaintiff. EC Data Sys., Inc. v. J2 Glob., Inc., No. 12-CV-00446-PAB, 2012 WL

  3764765, at *3 (D. Colo. Aug. 29, 2012) (“Where two courts have concurrent jurisdiction over

  substantially similar actions, less deference may be given to a plaintiff who has filed a

  declaratory judgment in anticipation of litigation.”).

         The present action appears to be motivated at least in part by the hope of avoiding being

  sued in the Western District of Texas since Plaintiff filed its declaratory complaint after learning

  of Defendants’ intent to bring an infringement claim for the ʼ697 Patent.

         Additionally, Defendants are currently availing themselves of the Western District of

  Texas court’s jurisdiction in other cases involving the ʼ697 Patent. Specifically, there are

  currently four other cases involving Defendants and the ʼ697 Patent proceeding in the Western
                                                    2
Case 1:20-cv-03665-RM-MEH Document 52 Filed 09/15/21 USDC Colorado Page 3 of 3




  District of Texas. See DynaEnergetics Europe GmbH v. NexTier Oilfield Sols. Inc., No. 6:20-cv-

  01201-ADA (W.D. Tex.); DynaEnergetics Europe GmbH v. Yellow Jacket Oil Tools, LLC, No.

  6:20- cv-01110-ADA (W.D. Tex.); DynaEnergetics Europe GmbH v. GR Energy Services

  Operating GP LLC, No 6:21-cv-00085-ADA (W.D. Tex.); DynaEnergetics Europe GmbH v.

  Rock Completion Tools, LLC, No 6:21-cv-00084-ADA (W.D. Tex.). Those cases are all

  pending before Judge Alan D. Albright, and they have overlapping issues with this action. Thus,

  transferring this action would avoid having a second court engage in claim construction of the

  ʼ697 Patent.

           Further, Plaintiff has facilities in the Western District of Texas, key witness and

  employees for the parties reside in Texas, and a considerable portion of the alleged infringing

  sales occurred in Texas. Therefore, considerations of judicial economy and convenience, and the

  interest of justice weigh in favor of transferring this case. Although Plaintiff’s choice of forum is

  entitled some deference here, it is outweighed by those factors which weigh in favor of a

  transfer. Accordingly, it is ORDERED

         (1) That Defendants’ Motion to Transfer (ECF No. 25) is GRANTED; and

         (2) That, pursuant to 28 U.S.C. § 1404(a), this action shall be transferred to the United

             States District Court for the Western District of Texas where four related actions are

             proceeding before Judge Alan D. Albright.

         DATED this 15th day of September, 2021.

                                                        BY THE COURT:



                                                        ____________________________________
                                                        RAYMOND P. MOORE
                                                        United States District Judge



                                                    3
